Citation Nr: 1215923	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  07-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California




THE ISSUE

Entitlement to a compensable initial rating for service-connected hemorrhoids.




ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran failed to appear for his scheduled Board hearing in March 2012, and has not provided any explanation as to why he missed the scheduled hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2011).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for an examination scheduled for September 2011.

2.  Based on the evidence of record, the Veteran's hemorrhoids are not large or thrombotic and irreducible, with excessive redundant tissue or evidencing frequent recurrences. 


CONCLUSION OF LAW

The criteria for a compensable initial rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the Veteran's claim for a compensable initial disability rating for service-connected hemorrhoids, the Board notes that the Veteran's claim was originally one for service connection, which was granted in August 2005, and evaluated as noncompensably disabling from March 15, 2003 (the date following the Veteran's separation from service).  Thereafter, the Veteran disagreed with the evaluation of this now service-connected disability.  Because the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of notice relating to the Veteran's appeal for an increased initial rating is not prejudicial to him.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA treatment records have been obtained.  Although the Veteran was afforded the opportunity to testify before the Board, in March 2012 he failed to appear for his scheduled hearing.  

In addition, although the Veteran was scheduled for a VA examination in September 2011, he failed to report, without cause.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The Board will proceed to adjudicate the Veteran's claim based on the evidence of record.  38 C.F.R. § 3.655; see Turk v. Peake, 21 Vet. App. 565, 569 (2008) (holding that when a veteran appeals the initial disability rating assigned following an award of service connection, the claim is classified as an original claim, rather than as one for an increased rating).  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

The Board finds that all necessary notification and development has been accomplished, to the extent feasible given the Veteran's failure to report for an examination.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran has been granted a noncompensable initial rating for his service-connected hemorrhoids.  Hemorrhoids are rated under Diagnostic Code 7336, for internal or external hemorrhoids.  This Code provides a noncompensable rating for mild or moderate hemorrhoids, a 10 percent rating for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue or evidencing frequent recurrences; and a 20 percent rating for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

Service treatment records show that in September 2002 the Veteran was assessed as having annular hemorrhoids.  In October 2002 the Veteran reported that he had hemorrhoids as a result of using the bathroom approximately twelve times daily.  On examination, however, the examiner indicated that the anus and rectum were not examined.  Outpatient medication lists from 2002 included hemorrhoidal "w/hc" and directions to use one suppository rectally, with two refills available.  

VA treatment records from 2006 to 2010 are of record; however, there are no reports of or treatment for hemorrhoids.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for hemorrhoids, as the evidence does not indicate large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue or evidence of frequent recurrences.  The Veteran's hemorrhoids are not shown to be beyond mild or moderate in nature; thus, a compensable rating is not warranted.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating is not currently warranted.  See Hart, 21 Vet. App. at 505. 

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, has reported that he has hemorrhoids, and the medical evidence shows that he used a hemorrhoidal rectal suppository.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where treatment notes show that he worked full-time.  38 C.F.R. § 4.16 (2011).  Indeed, he does not appear to contend otherwise.

In conclusion, the Board finds the preponderance of the evidence to be against the award of a compensable rating for the Veteran's service-connected hemorrhoids.  As a preponderance of the evidence is against the award of an initial compensable rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

A compensable rating for service-connected hemorrhoids is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


